DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0160487 A1 (“Kim”). 
Regarding claim 1, Kim discloses a method of decoding a video (e.g. see at video decoder 700 in Fig. 7 and see decoding method in Fig. 10), comprising: deriving an intra prediction mode (e.g. see intra prediction processing unit, e.g. 900 in Fig. 9, determining a selected mode in Fig. 10, e.g. see at least paragraph [0115]) of a current block (e.g. see current video block, e.g. see at least paragraph [0074] and see video blocks in Fig. 9, e.g. see at least paragraph [0113]); configuring a reference pixel for intra prediction of the current block (e.g. see reference samples, e.g. see at least paragraphs [0111], [0113]); and performing the intra prediction of the current block based on the intra prediction mode and the reference pixel (e.g. see  intra prediction processing unit 900 providing intra prediction predictive block based on mode and reference samples as shown in Figs. 9-10, e.g. see at least paragraphs [0113], [0115]), wherein the intra prediction mode is derived based on one of a predetermined default mode or an MPM candidate (e.g. see non-MPM modes, default set or MPM candidate, e.g. see at least paragraph [0115]).  

Regarding claim 3, Kim further discloses wherein the intra prediction mode is derived based on a candidate list and an MPM index (e.g. see Fig. 10 showing that if selected mode is one of the MPM candidates (e.g. from a candidate list, paragraphs [0029], [0032]) mpm_idx identifies indicating the MPM candidate selected, e.g. see at least paragraph [0115]), wherein the candidate list includes N MPM candidates, and N is 3, 4, 5, or 6 (e.g. see at least six, e.g. see at least paragraph [0032]).  
Regarding claim 11, Kim further discloses wherein the current block is divided into a plurality of sub-blocks based on predetermined division information, and wherein the intra prediction is performed in units of the 70sub-blocks (e.g. see paragraphs [0024]-[0025]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US 2017/0332084 A1 (“Seregin”).
Regarding claim 4, although Kim discloses the intra prediction mode, it is noted Kim differs from the present invention in that it fails to particularly disclose wherein the intra prediction mode is changed by adding or subtracting a predetermined offset.  Seregin however, teaches wherein the intra prediction mode is changed by adding or subtracting a predetermined offset (e.g. see offset, e.g. see at least paragraph [0086]).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Kim and Seregin 
Regarding claim 5, Kim in view of Seregin further teaches wherein the offset is selectively applied (Seregin: e.g. see offset, paragraph [0086]) based on at least one of a shape of the current block (Seregin: e.g. see block’s characteristics, e.g. see at least paragraph [0075]) or the derived intra prediction mode (Seregin: see MPM candidate list, e.g. see at least paragraph [0079]).  The motivation above in the rejection of claim 4 applies here. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US 2018/0288425 A1 (“Panusupone”).
Regarding claim 6, although Kim discloses the reference pixel, it is noted Kim differs from the present invention in that it fails to particularly disclose wherein the reference pixel belongs to one of a plurality of pixel lines neighboring to the current block.  Panusopone however, teaches wherein the reference pixel belongs to one of a plurality of pixel lines neighboring to the current block (e.g. see multiple reference line in Fig. 8, e.g. see at least paragraphs [0083], [0089]).
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Kim and Panusupone before him/her, to modify the systems and methods for intra prediction coding of Kim with Panusupone in order to increase the number of possible reference tiers available for intra prediction to avoid blocking artifacts, noise, discontinuity, etc.   
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US 2020/0154103 A1 (“Heo”).
Regarding claim 7, although Kim discloses filtering the reference pixel (e.g. see at least filtering, e.g. see at least 906 in Fig. 9, paragraphs [0092]-[0093]), it is noted Kim differs from the present invention in that it fails to particularly disclose further comprising: wherein the filtering is selectively performed based on a second flag indicating whether the filtering is performed on the reference pixel, and wherein the second flag is derived based on at least one of a position/region of the reference pixel, a block size, a 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Kim and Heo before him/her, to modify the systems and methods for intra prediction coding of Kim with Heo in order to provide a more accurate prediction. 
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US 2019/0313116 A1 (“Lee”).
Regarding claim 8, although Kim discloses wherein when the intra prediction 69mode of the current block is a DC mode (e.g. see DC intra mode, e.g. see at least paragraph [0037]), a pixel of the current block is predicted as an average value of the reference pixel (e.g. see average value, e.g. see at least paragraph [0037]), it is noted Kim differs from the present invention in that it fails to particularly disclose wherein a range of the reference pixel for the DC mode is determined in consideration of at least one of a size or a shape of the current block. Lee however, teaches wherein a range of the reference pixel for the DC mode is determined in consideration of at least one of a size or a shape of the current block (e.g. see range, e.g. see at least claim 15). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Kim and Lee before him/her, to modify the systems and methods for intra prediction coding of Kim with Lee in order to provide intra prediction for target block by calculating an average value of one of the plurality of reference lines to provide efficient intra-prediction. 
Regarding claim 9, Kim in view of Lee further teaches wherein when a width of the current block is greater than a height of the current block, a pixel of the current block is predicted as an average value of top reference pixels of the current block, and wherein when the width of the current block is less than 
Regarding claim 10, Kim in view of Lee further teaches wherein the predicted pixel of the current block is corrected based on a predetermined neighboring pixel and a weight (Lee: e.g. see  Figs. 9-10 illustrating a method of correcting a prediction sample based on neighboring sample and weight, e.g. see at least paragraphs [0152], [0155], [0157]).  The motivation above in the rejection of claim 8 applies here.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al., US 20190238841 A1, discloses VIDEO ENCODING/DECODING METHOD AND APPARATUS, AND RECORDING MEDIUM IN WHICH BIT STREAM IS STORED
Seregin et al., US 20180098064 A1, discloses VARIABLE NUMBER OF INTRA MODES FOR VIDEO CODING

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Francis Geroleo/Primary Examiner, Art Unit 2485